DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-30 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “GAS TURBINE ENGINE WITH LOW STAGE COUNT LOW PRESSURE TURBINE AND ENGINE MOUNTING ARRANGEMENT”.
  Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In Claim 21, line 3, a semicolon “;” should be added to the end of the line;
Appropriate correction is required.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claim 1, 2 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 14-15 of U.S. Patent No. 10,451,004 (henceforth ‘004), in view of Bart (US 5,157,915). 
Regarding claim 1, ‘004 claims a turbofan gas turbine engine comprising: 
a fan section including a fan rotor with a plurality of fan blades (claim 1, claim 14, “a fan section including a fan rotor”; claim 16, “the fan section includes a plurality of fan blades”); 
an epicyclic gear train defined about an engine axis of rotation and having a gear reduction ratio greater than 2.5:1 (claim 14, “an epicyclic gear train defined about an engine axis of rotation and having a gear reduction ratio of greater than 2.5:1”; claim 1 claims a “planetary gear train” which is a type of epicyclic gear train); 
a low spool including a three or four stage low pressure turbine (claim 1, claim 14, “a three or four stage low pressure turbine, the low pressure turbine receives combustor products after the high pressure turbine”), wherein the low pressure turbine drives the fan rotor through the gear train (claim 1, claim 14, “…and drives the fan rotor through the gear train”); 
a high spool including a high pressure compressor (claim 1, claim 14, “a high pressure compressor”) and a two stage high pressure turbine (claim 15, “the high pressure turbine is a two stage turbine”), wherein the low and high spools are rotatable about the engine axis of rotation (rotatable low and high spools/shafts are implicit); 
a combustor arranged between the high pressure compressor and the high pressure turbine”); 
a first nacelle which at least partially surrounds a second nacelle and the fan rotor, wherein the second nacelle houses the low spool and the high spool, the first nacelle has a first exit, the second nacelle has a second exit axially aft of the first exit, and the fan section communicates airflow into the first nacelle and the second nacelle and provides an engine bypass ratio greater than 10:1 (claim 1, claim 14, “a first nacelle which at least partially surrounds a second nacelle and the fan rotor, the first nacelle having a first exit, the second nacelle having a second exit axially aft of the first exit, and the fan section communicates airflow into the first nacelle and the second nacelle and provides an engine bypass ratio greater than 10:1”); and 
a static structure comprising a first static structure component located forward of a second static structure component (claim 1, claim 14, “a static structure comprising a first static structure component located forward of a second static structure component”), the first static structure component having a first engine mount location and the second static structure component having a second engine mount location, each of the first engine mount location and the second engine mount location supporting an engine mount when the engine is mounted (claim 14, “the first static structure component having a first engine mount location and the second static structure component having a second engine mount location, each of the first engine mount location and second engine mount location supporting an engine mount when the engine is mounted”), wherein the first static structure component is an intermediate case that at least partially surrounds the gear train (claim 14, “wherein the first static structure component at least partially surrounds the gear train”), and the first engine mount location is axially near the 
‘004 fails to claim a fan case and the fan case surrounding the fan blades.
Bart teaches a turbofan engine (Bart Fig. 1) with a fan casing 2 surrounding a plurality of fan blades 8, 9, and a low pressure compressor 6 coupled to a low pressure turbine 5.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a fan casing surrounding the fan blades, as taught by Bart, to the engine of ‘004, in order to provide a radial outer delimitation of the fan bypass duct for passage of a fan flow stream.  A fan casing is a very common element of a turbofan engine, and more likely than not would be present in a turbofan gas turbine engine.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a low pressure compressor coupled to the low spool in order to provide a desired compressor pressure ratio and/or compressor size for the engine.  Low and high pressure compressors coupled to respective low and high pressure turbines are well-known and routine in the art of gas turbine engines.
Regarding claim 2, ‘004 claims the turbofan gas turbine engine as recited in claim 1, wherein the static structure supports a bearing system upon which the low spool, high spool and the fan rotor rotate in operation (claim 1, “the static structure supports a bearing system upon which the low pressure turbine, the high pressure turbine and the fan rotate”).

Claim 21 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 10,451,004 (henceforth ‘004). 
Regarding claim 21, ‘004 claims a turbofan gas turbine engine comprising: 
a fan section including a fan rotor with a plurality of fan blades (claim 5, “a fan section including a fan rotor”); 
a planetary gear train defined about an engine axis of rotation (claim 5, “a planetary gear train defined about an engine axis of rotation”);
a first nacelle which at least partially surrounds a second nacelle and the fan rotor, the first nacelle having a first exit, and the fan section communicates airflow into the first nacelle and the second nacelle and provides an engine bypass ratio greater than 10:1 (claim 5, “a first nacelle which at least partially surrounds a second nacelle and the fan rotor, the first nacelle having a first exit, … and the fan section communicates airflow into the first nacelle and the second nacelle and provides an engine bypass ratio greater than 10:1”); 
a high pressure compressor and a low pressure compressor having two stages (claim 6, “a first compressor in communication with a second compressor, which is in communication with a combustor, and wherein the first compressor is a two or four stage compressor”); 
a three to six stage low pressure turbine and a two stage high pressure turbine, the low pressure turbine driving the fan rotor through the gear train (claim 5, “a four stage first turbine, and a second turbine with two second turbine stages, the second turbine followed by the first turbine, and the first turbine driving the fan rotor through the gear train”); and 
a static structure comprising a first case located forward of a second case, the first case having a first engine mount location and the second case having a second engine mount location, each of the first engine mount location and second engine mount location supporting an engine mount when the engine is mounted, and wherein the first engine mount location is axially near the gear train (claim 5, “a static structure comprising a first case located forward of a second case, the first case having a first engine mount location and the second case having a second engine mount location, each of the first engine mount location and second engine mount location supporting an engine mount when the engine is mounted, wherein the first engine mount location is axially near the gear train”).

Claims 21-27 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,451,004 (henceforth ‘004), in view of Bart (US 5,157,915). 
Regarding claim 21-26, ‘004 claims a turbofan gas turbine engine comprising: 
a fan section including a fan rotor with a plurality of fan blades (claim 1 “a fan section including a fan rotor”, a “plurality of fan blades” would be implicit in a fan section); 
a planetary gear train defined about an engine axis of rotation (claim 1, “a planetary gear train defined about an engine axis of rotation”); 
a first nacelle which at least partially surrounds a second nacelle and the fan rotor, the first nacelle having a first exit, and the fan section communicates airflow into the first nacelle and the second nacelle and provides an engine bypass ratio greater than 10:1 (claim 1, “a first nacelle which at least partially surrounds a second nacelle and the fan rotor… and the fan section communicates airflow into the first nacelle and the second nacelle and provides an engine bypass ratio greater than 10:1”); 
a three to six stage low pressure turbine and a two stage high pressure turbine (claim 1, “a four stage low pressure turbine, and a high pressure turbine with two high pressure turbine stages”), the low pressure turbine driving the fan rotor through the gear train (claim 1, “the low pressure turbine … driving the fan rotor through the gear train”); and 
a static structure comprising a plurality of cases, wherein a first case of the plurality of cases includes a first engine mount location, and a second case of the plurality of cases is positioned aft of the first case, and wherein the second case includes a second engine mount location to react an engine thrust in operation, … and wherein the first engine mount location is axially near the gear train”;
wherein the static structure supports a bearing system upon which the low pressure turbine, high pressure turbine and fan rotor rotate in operation (claim 1, “wherein the static structure supports a bearing system upon which the low pressure turbine, high pressure turbine and fan rotor rotate”);
wherein the gear train has a gear reduction ratio greater than 2.5:1 (claim 1, “a planetary gear train defined about an engine axis of rotation and having a gear reduction ratio of greater than 2.5:1”);
wherein the low pressure turbine has a pressure ratio greater than 5:1 (claim 1, “the low pressure turbine having a pressure ratio greater than 5:1”);
wherein the low pressure turbine is a three or four stage turbine (claim 1, “a four stage low pressure turbine, and a high pressure turbine with two high pressure turbine stages”).
wherein the second engine mount location is not connected to the first static structure component by a thrust link when the engine is mounted (Claim 1, “the second engine mount location not connected to said first case by a thrust link when the engine is mounted”).

Bart teaches a turbofan engine (Bart Fig. 1) a low pressure compressor 6 coupled to a low pressure turbine 5, and a high pressure compressor 2, coupled to a high pressure turbine 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided low pressure and high pressure compressor sections coupled to respective low and high pressure turbines, as taught by Bart, in the system of ‘004, in order to compress the engine core airflow to a state suitable for combustion.  A high pressure compressor and low pressure compressor are well-known in the art of gas turbine engines, especially when the engine is provided with a high pressure turbine and low pressure turbine sections (as ‘004 claims).  Such elements could be construed as being implicit features of the gas turbine engine as claimed in ‘004, and would more likely than not be provided in such an engine.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal number of compressor stages (such as two low pressure compressor stages) in order to provide a desired compressor pressure ratio and/or compressor size for the engine.
Regarding claim 27, ‘004 claims the turbofan gas turbine engine further comprising a low fan pressure ratio less than 1.45 across a fan blade alone (claim 2). 


Allowable Subject Matter
Claims 1-2, 21-27
Claims 3-10, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various arrangements of turbofan mounting.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741